Citation Nr: 0730004	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-38 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, sister, and significant other


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1969 to April 1971.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.      


FINDINGS OF FACT

1.	Prior to January 5, 2007, the medical evidence of record 
indicated that the veteran's PTSD caused mild impairment.  

2.	From January 5, 2007, the medical evidence of record 
indicates that the veteran's PTSD causes moderate impairment.  


CONCLUSIONS OF LAW

1.	Prior to January 5, 2007, the criteria for an initial 
rating in excess of 10 percent, for the veteran's service-
connected PTSD, had not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.	From January 5, 2007, the criteria for a 30 percent 
rating, for the veteran's service-connected PTSD, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2004 and March 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claim and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And, in May 2004, VA provided notification to the 
veteran prior to the initial adjudication of his claim in 
December 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding effective dates for 
the award of VA benefits until March 2006, following the 
initial adjudication here in December 2004.  See 
Dingess/Hartman and Mayfield, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of the untimely notice will prove 
harmless, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  As will be 
further detailed below, the Board will grant the veteran's 
claim for increase here, to 30 percent.  When effectuating 
this award increase, the RO will rectify any defect with 
respect to the notice here.  Therefore, untimely notice is 
harmless error in this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA afforded the veteran medical 
examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  




II.  The Merits of the Claim for Increase

In February 1985, the veteran filed an original claim for 
service connection for PTSD.  He argued that he had PTSD as a 
result of his experiences while serving with the U.S. 
military in Vietnam from September 1970 to April 1971.  In 
June 1985, VA denied the veteran's claim.  The veteran again 
filed a service connection claim for PTSD in April 2004.  In 
the subsequent December 2004 rating decision, the RO granted 
the veteran's claim, assigning a disability evaluation of 10 
percent.  The veteran appealed this assigned rating in his 
November 2005 substantive appeal, arguing that his PTSD 
symptoms warrant a higher rating.  

For the reasons set forth below, the Board partly agrees with 
the veteran's increased rating claim - the Board finds a 
rating in excess of 10 percent unwarranted prior to January 
5, 2007, but finds a 30 percent rating warranted from January 
5, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).    

	Legal Authority 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  Under DC 
9411, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or for symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted under DC 9411 for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

	Evidence 

The medical evidence of record consists of VA compensation 
examination reports dated in May 2004 and October 2005, a 
private medical examination report dated in January 2007, and 
VA treatment records.   

The May 2004 VA examiner, after reviewing the claims file and 
the veteran, diagnosed the veteran with mild PTSD.  The 
examiner described the veteran as casually dressed and neatly 
groomed.  He was on time and drove to the appointment.  The 
examiner described the veteran as cooperative, pleasant, 
alert, oriented, with clear and articulate speech (although 
pressured at times), with a euthymic mood, a mildly labile 
affect, a coherent and goal-directed thought process, with 
good eye contact, and with no evidence of abnormal perception 
or psychotic thought process.  He had intact short- and long-
term memory with serial sevens of 5/5.  The examiner noted 
that the veteran had intact social judgment and capacity for 
insight, and had intact capacity for abstraction.  And she 
noted a minimal impairment in work functioning evidenced by 
the veteran's ability to complete a bachelor's degree and his 
ability to stay employed - as the examiner noted in her 
report, the veteran was then employed as a cabinet maker.  

In support of her PTSD diagnosis, the examiner cited the 
veteran's complaints of nightmares - of being shot and 
stabbed - experienced 1 to 4 times per month.  She noted his 
claims of having mini-flashbacks, and his claims that he has 
scanning and hypervigilant behaviors.  And the examiner noted 
the veteran's difficulty in maintaining relationships 
evidenced by the fact that he had had five marriages.    

But the examiner attributed much of the veteran's psychiatric 
difficulty to prison, from which he was released in 2000 
(according to the examination report).  The examiner noted 
that the veteran had been incarcerated for 16 years for 
burglary and multiple rapes.  The examiner noted that the 
veteran had difficulty adjusting to post-prison life, citing 
his irritability, anxiety, psychomotor agitation, sleep 
disturbance, concentration difficulty, and hypervigilant 
behaviors.  

In closing her report, the May 2004 VA examiner diagnosed the 
veteran with mild PTSD, adjustment disorder as a result of 
his incarceration, with mixed anxiety and depressed mood, 
chronic, alcoholism in sustained remission, personality 
disorder with antisocial traits, and a Global Assessment of 
Functioning (GAF) score of 68 with "mild symptoms."  

Likewise, the October 2005 VA examiner stated that the claims 
file had been reviewed, and that the veteran has mild PTSD.    

The examiner noted that the veteran arrived punctually and 
independently for his appointment.  He described the veteran 
as well groomed, cooperative, polite, alert, oriented, and 
without difficulty communicating.  He described the veteran's 
affect as appropriate, with a euthymic mood.  The veteran's 
psychomotor behavior was normally paced.  His cognitive 
functioning appeared grossly intact based on his performance 
on a simple mental status screening.  The examiner noted no 
signs of psychosis.  The veteran denied suicidal or homicidal 
ideation, intention or plan.  

But the October 2005 VA examiner also noted the negative 
aspects of the veteran's life.  He noted the veteran's 
complaints of difficulty in relationships, and that the 
veteran had been unemployed for 6 to 8 months at the time of 
the examination.  The veteran complained of withdrawal, 
startle response, nightmares, screaming, and flashbacks in 
public.  He complained of difficulty concentrating and 
intrusive thoughts, sleep disturbances, and hyper arousal in 
environments reminding him of Vietnam.  The veteran described 
himself as detached with a sense of a foreshortened future.  
He noted his irritability, and his outbursts of anger, 
hypervigilance, and exaggerated startle response.  The 
examiner did note, however, that the veteran tended to 
emphasize the stress he endorsed to most any symptom 
presented to him.  

The October 2005 VA examiner diagnosed the veteran with mild 
and chronic PTSD, alcohol abuse in remission, mixed 
personality features, psychosocial stressors with social and 
vocational problems, and with a GAF score of 65.  

The January 2007 private examiner found the veteran with 
chronic mild to moderate PTSD, a personality disorder with 
dependent and antisocial personality features, and with 
psychosocial stressors of unclear vocational future and 
limited financial resources.  This examiner assigned the 
veteran a GAF score of 55.  

In his report, the private examiner noted the veteran's 
complaints of sleep disturbances, hypervigilance, fatigue, 
tremors, stomach and appetite disorders, irritability, and 
that he feels socially isolated.  

But on examination, the examiner described the veteran as 
pleasant, easy to talk to, socially appropriate, casually 
attired, with hygiene and grooming within normal limits.  He 
described the veteran as cooperative, present, clear, linear, 
logical, alert, oriented, thoughtful and insightful, and 
without acute distress.  The examiner described the veteran 
as having concentration and attention within functional 
limits.  He said the veteran was generally responsive to 
questioning, with clear and understandable speech, and with 
reasonably intact short- and long-term memory, fair judgment, 
without any signs of hallucinations or signs of delusional 
thinking or other bizarre thought processes.  He also noted 
that the veteran did not demonstrate suicidal or homicidal 
ideation.  But during the examination he found the veteran a 
"bit edgy," somewhat inconsistent in reporting his history, 
with a fairly restricted affect, and with an anxious and 
mildly dysphoric mood.    

This examiner also reviewed the veteran's pre-service 
childhood traumas.  The examiner found that it was the 
veteran's characterological traits rooted in early life 
difficulty that has "created a larger functional problem for 
him than his combat experiences."  But the examiner conceded 
that the veteran's Vietnam experiences worsened his pre-
existing negative characterological traits.  

The examiner also questioned the veteran's credibility 
regarding his complaints of PTSD symptoms.  He stated that he 
was not entirely clear that the veteran's claims were gross 
and frank malingering.  Nevertheless, he stated that the 
claims were certainly opportunistic in nature give the 
veteran's circumstances financially.  

Regarding work and social relationships, the examiner stated 
that the veteran would function well in superficial 
relationships, but would likely have difficulty in 
relationships that are of a sustained nature.  He stated that 
the veteran was capable of working in settings involving 
minimal personal interaction.  

VA treatment records reflect that the veteran has received 
therapy since October 2003.  The Board notes that these 
records were reviewed by each of the examiners noted above.  

The Board notes that the record also contains records 
reflecting the veteran's VA vocational rehabilitation 
services.  A report signed in May and June 2005 notes the 
veteran's goal of working as a mental health counselor, but 
also notes his counselor's concerns that this career choice 
is not realistic given the veteran's criminal background.  
Moreover, a March 2007 note from the veteran's counselor 
states that the veteran was then "infeasible for vocational 
rehabilitation" given the fact that he was unable to 
complete a masters degree program, given the fact he was 
unable to find employment, and given the findings of the 
January 2007 private examiner, who stated that the veteran 
would be unable to work in settings involving sustained 
interpersonal contact.  




	Analysis 

Based on the medical evidence of record, and on the specific 
criteria detailed under DC 9411 for 10 and 30 percent 
evaluations, the Board finds a 10 percent evaluation 
warranted here prior to January 5, 2007, and a 30 percent 
rating warranted from that date.  

Prior to January 5, 2007, the evidence indicated mild PTSD 
impairment.  The three examination reports of record, signed 
by specialists who reviewed the record, describe the veteran 
as having mild PTSD.  Each found the veteran intact 
cognitively, intellectually, and psychologically.  Each found 
the veteran capable of coherent communication, and capable of 
grasping his situation.  And two of the specialists found 
non-service related matters at the crux of the veteran's 
difficulties.  The May 2004 VA examiner attributed the 
veteran's difficulties primarily to his 16 years in prison 
(which, according to the record, ended in 2000), while the 
January 2007 private examiner attributed the veteran's 
difficulties primarily to his pre-service childhood traumas.  

The Board also notes the high GAF scores prior to January 5, 
2007.  The May 2004 examiner assigned the veteran a GAF score 
of 68, while the October 2005 examiner assigned a GAF score 
of 65.  GAF scores ranging between 61 and 70 reflect some 
mild symptoms (e.g., depressed mood, and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), 5th edition, 
published by the American Psychiatric Association.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

From January 5, 2007, however, the record indicates that the 
veteran has experienced moderate PTSD symptoms.  The January 
2007 examiner found the veteran with mild to moderate PTSD 
symptoms.  And this examiner detailed the veteran's 
occupational and social impairment, given his inability to 
maintain long-term relationships, and his difficulty working 
in long-term employment.  Moreover, this examiner assigned 
the veteran a GAF score of 55.  GAF scores ranging from 60 to 
51 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
DSM-IV, supra.    

In finding a 30 percent rating warranted here, the Board also 
notes the March 2007 statement from the veteran's vocational 
rehabilitation counselor that the veteran is "infeasible for 
work."  The Board views this statement as evidence that the 
veteran has had difficulty finding employment.  

However, the Board finds a 50 percent rating unwarranted here 
for the veteran's PTSD.  Under DC 9411, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.  

The veteran's vocational rehabilitation counselor states 
clearly that the veteran has occupational impairment.  A 50 
percent rating is not warranted here because the veteran's 
symptomatology does not rise to the level of incapacity and 
incoherence reserved for such a rating - again, cognitively, 
intellectually, and psychologically, the veteran's impairment 
is primarily in the mild to moderate range.  Moreover, as the 
May 2004 and January 2007 examiners noted, the veteran's non-
service related problems - post-prison adjustment disorder 
and childhood traumas - account for whatever serious 
symptomatology he experiences today.   

In summary, the preponderance of the evidence supports the 
assignment of staged ratings here - 10 percent prior to 
January 5, 2007, and 30 percent afterward.  See Fenderson, 
supra.  But the preponderance of the evidence is against any 
additional increase.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (an appellant is presumed to be seeking the maximum 
available benefit even where an increase is granted during 
the appeal period).  The benefit-of-the-doubt rule does not 
apply therefore to any claim for an additional increase 
beyond that granted in this decision.  As such, any 
additional claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and those lay statements submitted into the 
record from his relatives and friends.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)








	

ORDER

1.	Entitlement to an initial rating in excess of 10 percent 
for the veteran's PTSD prior to January 5, 2007, is denied.    

2.	From January 5, 2007, a 30 percent disability evaluation, 
for the veteran's PTSD, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


